Warren F. Neely, /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 13, 2014

                                    No. 04-14-00518-CV

                                        Jeanne Cook,
                                          Appellant

                                              v.

                                    Warren F. Neely, MD,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-10774
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        On November 7, 2014, Appellant Jeanne Cook filed her second motion for extension of
time to file her brief, requesting an additional five day extension. The extension is GRANTED.
Appellant’s brief is due to be filed with this court no later than November 12, 2014.



                                                   ___________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court